— Order entered in the Family Court, New York County, on May 12, 1975 directing respondent-appellant to pay the sum of $239.50 per month for the support of the parties’ child, unanimously modified, on the law and the facts, so as to reduce the support payments to the sum of $195.00 per month and, as so modified, affirmed, without costs or disbursements. The record supports the Family Court’s findings that the infant’s mother, who is in good health, earns approximately $14,000 per year. Section 414 of the Family Court Act provides that if the father is incapable of supporting his child, the mother, if possessed of sufficient means, may be required to support the child. She is likewise required to contribute if the father is unable to pay the full amount required for the child’s support (Department of Welfare of City of NY v Siebel, 6 NY2d 536). The respondent father has been certified by the Social Security Administration and by the Veterans’ Administration as being 100% disabled. He has no assets and his income consists solely of limited benefits derived from Social Security and the Veterans’ Administration. Under the circumstances herein we find the award excessive and so we modify same to the extent indicated. Concur— Markewich, J. P., Murphy, Lupiano, Lane and Nunez, JJ.